In Banc.
This is an appeal from the ruling of the Attorney-General submitting a ballot title for Senate Bill No. 1, passed by the last legislature. The short ballot and general ballot titles prepared by the Attorney-General are as follows:
Short title: "Rogue River Commercial Fishing Bill."
General title: "Purpose: To close the Rogue river to commercial fishing; to prohibit fishing for any kind of fish in Rogue river, its tributaries, or within a radius of three miles from the center of its mouth, in any manner except with rod or line held in the hand and by baited hook or hooks; providing for confiscation of all other fishing gear used there; forbidding the sale, barter or exchange, or possession or transportation outside of Josephine, Jackson and Curry counties for such purposes, of any fish taken from such waters; and providing penalties." *Page 174 
The following voting machine ballot title was also filed by the Attorney-General: "Rogue River Commercial Fishing Bill. Purpose: Closing Rogue river and tributaries, and within three miles of the center of its mouth, to commercial fishing, and prohibiting the sale of fish therefrom."
The explanatory words to such titles printed on the official ballot are:
"Yes. I vote for the proposed law.
"No. I vote against the proposed law."
The primary object and purpose of Senate Bill No. 1 is to prohibit commercial fishing on the Rogue river and to restrict any other kind of fishing to that "with rod or a line held in the hand and by hook or hooks baited with natural or artificial bait or lure." We think the short ballot title as filed by the Attorney-General might reasonably result in misleading the voter and would tend towards confusion. It is true that the first sentence in the general title stating the purpose of the measure, viz., "To close the Rogue river to commercial fishing," undoubtedly clarifies the meaning of the short title, but we apprehend that there are too many voters who look only to the words of the short title which are printed in large type. Of such class of voters, those who would vote "Yes" on the proposed law might do so under the impression that they were favoring commercial fishing on the Rogue river, whereas the object of the bill is to prohibit such fishing.
In reference to the general title, it is argued that it prohibits fishing in the waters of the Rogue river in any manner "except by baited hook or hooks," whereas the act permits fishing "by hook or hooks baited with natural or artificial bait or lure." Petitioners assert that this might cause the voters to think *Page 175 
that the law was enacted only in favor of bait fishermen, to the exclusion of those who prefer fly fishing. It is plain that the act itself makes no such distinction. This objection may be somewhat technical, but the Attorney-General, in oral argument, with commendable frankness suggested that, if the language used by him is reasonably susceptible of such construction, it should be changed to remove any doubt or uncertainty.
We conclude to certify to the Secretary of State the following ballot titles:
Short ballot title: A Bill Prohibiting Commercial Fishing on the Rogue River.
General title: Purpose: To close the Rogue river to commercial fishing; to prohibit fishing for any kind of fish in Rogue river, its tributaries, or within a radius of three miles from the center of its mouth in any manner except with rod or line held in the hand and by hook or hooks baited with natural or artificial bait or lure; providing for confiscation of all other fishing gear used unlawfully; forbidding the sale, barter, or exchange, or possession or transportation outside of Josephine, Jackson and Curry counties for such purpose, of any fish taken from such waters; and providing penalties.
Voting machine ballot title: A Bill Prohibiting Commercial Fishing on the Rogue River. Purpose: Closing Rogue river and tributaries, and within three miles of the center of its mouth, to commercial fishing, and prohibiting the sale of fish therefrom.
The demurrer to the petition of appellant is overruled. *Page 176